Citation Nr: 1537603	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  11-26 348A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include as due to asbestos exposure.

2.  Entitlement to a rating in excess of 10 percent for herpes progenitalis.

3.  Entitlement to a compensable evaluation for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse 


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from March 1970 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

The Veteran and his spouse testified at a hearing held before a Veterans Law Judge of the Board in April 2014.  The transcript has been associated with the claims file.

The Board remanded this matter for VA examinations in June 2014.  There has been substantial compliance with the remand directives regarding the Veteran's increased rating claims, thus, the Board may proceed with adjudicating these issues on appeal.  Stegall v. West, 11 Vet. App. 268   (1998).  However, as is discussed below, the VA examination addressing the Veteran's service connection claim is inadequate, and the issue must be remanded again.  Barr v. Nicholson, 21 Vet. App. 303, 311-312 (2007).

The issue of entitlement to service connection for a lung disorder, to include as due to asbestos exposure is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's genital herpes has not been characterized by symptoms affecting 20 to 40 percent of the entire body, 20 to 40 percent of exposed areas, or requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more during the past 12-month period.

2.  The Veteran's service-connected bilateral hearing loss has manifested no more than Level IX impairment in the right ear and Level I impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for herpes progenitalis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, DC 7820-7806 (2014).

2.  The criteria for the assignment of a compensable rating for service-connected bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.85, 4.86, Diagnostic Code (DC) 6100 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Adequate notice was provided in June 2009.

The duty to assist has also been met, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). The RO has obtained service treatment, VA treatment records, and private treatment records.  The Veteran was afforded VA medical examinations in October 2009, July 2012, and October 2014.  The Board finds that these examinations are adequate as the examiners considered the Veteran's medical history, described the Veteran's disabilities in sufficient detail; and fully described the functional effects caused by the Veteran's disabilities.  Stefl v. Nicholson, 21 Vet. App. 120 (2007). 

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 38 C.F.R. § 4.1.  The Board interprets reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  See 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two will be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. The Board will evaluate functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See 38 C.F.R. § 4.10, see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  In determining the present level of disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

III.  Genital Herpes 

The Veteran was assigned a 10 percent disability rating for his genital herpes under 38 C.F.R. § 4.118, Diagnostic Code7820-7806.  Diagnostic Code 7820 directs evaluations to be assigned under the rating schedule for the skin (7800-7806), depending on the predominant disability.  38 C.F.R. § 4.118.

Diagnostic Code 7806 provides for a noncompensable rating if less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12- month period.  A 10 percent rating is warranted if the eczema or dermatitis results in at least 5 percent, but less than 20 percent, of the entire body being affected, or at least 5 percent, but less than 20 percent, of exposed areas being affected; or, if intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than 6 weeks during the past 12-month period.  

A 30 percent evaluation is assigned in cases where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected; or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted in cases of more than 40 percent of the entire body or more than 40 percent of exposed areas affected; or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.

An October 2009 VA examination report shows a diagnosis of genital herpes.  The Veteran reported that he developed herpes in 1971.  Since then, he experiences small painful blisters for about 3 to 4 days every 2 to 3 months.  

The Veteran underwent another VA examination in July 2012, where he reported intermittent outbreaks of painful blisters on the shaft of his penis and on his right hip.  He stated that he has not received oral or topical treatment in the past 12 months.  At the time of the physical examination, the Veteran had no visible lesions associated with herpes.  The VA examiner concluded that the Veteran's herpes does not impact his ability to work. 

The Veteran was afforded another VA examination in October 2014.  He reported more frequent lesions, occurring twice a month on his hips, and every 4 to 6 weeks on his penis.  At the time of the examination, the Veteran denied any active lesions.  He stated that his last outbreak was "about 3 to 4 weeks ago."  

With regard to treatment, the Veteran has received oral and topical medications for less than 6 weeks in the past 12 months.  On physical examination, the VA examiner noted that the Veteran's condition affects less than 5 percent of his total body area.  His exposed body area was not affected. 

VA treatment records show a history of genital herpes and treatment with Valacyclovir. 

After a careful review of the Veteran's claims file, the Board finds that a rating in excess of 10 percent is not warranted.  As stated above, a 30 percent rating is assigned if 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas is affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  Here, the October 2014 VA examination report indicates that the Veteran's herpes affects less than 5 percent out of his total body area.  Additionally, the Veteran does not warrant a higher rating based on the use of systemic therapy such as corticosteroids or other immunosuppressive drugs.  Although the medical evidence shows that the Veteran has been prescribed anti-viral drugs, the October 2014 VA examination report shows that he was not prescribed systemic therapy for a total duration of six weeks or more.   The rating criteria allows for a ratings based on systemic therapy such as corticosteroids or immunosuppressive drugs.  Medications such as Acyclovir, Valtrex, Zovirax, Famciclovir, and Valacyclovir are not immunosuppressive drugs or corticosteroids, and creams applied topically are not considered systemic therapies.  While the rating criteria does not limit "systemic therapy" to only immunosuppressive drugs or corticosteroids, it does provide them as examples of the those types of systemic therapy which warrant varying evaluations based on frequency.  Immunosuppressive drugs or corticosteroids have a significant risk of potential adverse side effects to other parts of the body. In essence, certain systemic therapies warrant a rating, not because they are oral or systemic medications, but because they can cause significant adverse effects.  The Veteran's medication is not akin to the immunosuppressive drugs or corticosteroids because it does not carry the same severity of potential side effects.

The Board has considered the Veteran's lay statements that his condition warrants a higher rating.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's genital herpes has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.

IV.  Bilateral Hearing Loss 

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Evaluations of bilateral defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric Level I for essentially normal acuity, through numeric Level XI for profound deafness.  38 C.F.R. § 4.85.

The Veteran seeks a compensable rating for his bilateral hearing loss under Diagnostic Coder (DC 6100).  He underwent a VA audiological examination in October 2009.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
40 
50
45
65
65
LEFT
10
20
20
30
20

The puretone average for the right ear was 56.25 dB, and 22.5 dB for the left ear.  Speech recognition was 96 percent for the right ear and 100 percent for the left ear.

The October 2009 examination reveals decibel averages and speech discrimination scores that correlate with Level I impairment in the right and left ear.  38 C.F.R. § 4.85, Table VI.  Using Table VII, the results warrant a 0 percent (noncompensable) rating.

The Veteran was evaluated again in July 2012.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
50 
55
60
75
80
LEFT
15
25
25
30
30

The puretone average for the right ear was 68 dB, and 28 dB for the left ear.  Speech recognition was 52 percent for the right ear and 96 percent for the left ear.

Using Tables VI and VIa, the Veteran's July 2012 decibel averages and speech discrimination scores correlate with Level VIII impairment in the right ear and Level I impairment in the left ear.  Applying these results to Table VII, a compensable rating is not warranted.

Another VA examination was conducted in October 2014.  The examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
70 
70
75
90
90
LEFT
15
30
25
30
30

The puretone average for the right ear was 81 dB, and 29 dB for the left ear.  Speech recognition was 48 percent for the right ear and 96 percent for the left ear.

Using Tables VI and VIa, the Veteran's October 2014 decibel averages and speech discrimination scores correlate with Level IX impairment in the right ear and Level I impairment in the left ear.  Applying these results to Table VII, a compensable rating is not warranted.

An audiologist must provide a description of the functional effects caused by hearing loss.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In this regard, the VA examiners noted the Veteran's difficulty in hearing others.  The October 2014 VA examiner noted that the Veteran also has difficulty understanding and localizing speech.  Even with properly fit amplification, the VA examiner stated that the Veteran will still need visual cues, raised voices, a slowed rate of speech and reduced background noise in order to hear and understand in most situations.  The Board finds these descriptions sufficient. 

Because the October 2009, July 2012, and October 2014 audiometric examination results do not warrant a compensable rating for service-connected bilateral hearing loss, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board acknowledges the Veteran's assertion that his bilateral hearing loss warrants a compensable rating.  However, in determining the actual degree of disability, an objective examination is more probative of the degree of the Veteran's impairment.  Furthermore, lay opinions and observations of the Veteran alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.85, Diagnostic Code 6100 with respect to determining the severity of his service-connected bilateral hearing loss disability.  See Moray v. Brown, 2 Vet. App. 211 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2). 

V.  Other Considerations 

The Board has considered whether the Veteran is entitled to an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected disabilities with the established criteria found in the rating schedule and finds the schedular criteria are adequate.  The discussion above reflects that the symptomatology and impairment caused by the Veteran's genital herpes and bilateral hearing loss are specifically contemplated by the schedular rating criteria.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The Veteran has not made any assertions of unemployability and there are none raised by the record during the appeal period.  Therefore, further consideration of total rating for compensation based on individual unemployability is not warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378   (Fed. Cir. 2001).




ORDER

Entitlement to a rating in excess of 10 percent for herpes progenitalis is denied.

Entitlement to a compensable evaluation for bilateral hearing loss is denied.


REMAND

The Veteran seeks service connection for a lung disorder, to include as due to asbestos exposure.  However, further development is needed prior to adjudicating the claim. 

The Veteran was afforded a VA examination in October 2014.  The VA examiner diagnosed pulmonary nodules, unknown etiology.  She further found that there is no clinical evidence to support asbestosis.  His chest CT did not show any pulmonary fibrosis or pleural plaques as one would expect to see with asbestos exposure.  His PFT spirometry was also normal with no restrictive pattern that one would expect to see with asbestosis.  The VA examiner also noted that the Veteran's exposure to asbestos in service was only probable.  However, he clearly had exposure to asbestos while working on the railroad after service.  

With regard to the Veteran's lung nodules, the examiner noted that the Veteran's nodules are of unknown etiology.  One is likely to be a granuloma; the other is non-calcified.  The differential diagnosis for lung nodules and ground glass opacities are numerous, including pulmonary edema, infections, various non-infection interstitial lung disease, diffuse alveolar hemorrhage, and cryptogenic organizing.  The examiner found that the Veteran has not been diagnosed with a specific lung condition related to the CT findings. 

The Board finds that the VA examiner's opinion is inadequate.  Subsequent to the examination, in April 2015, the RO issued a formal finding conceding asbestos exposure in service.  The VA examiner did not address this finding.  Furthermore, the examiner failed to provide an etiology opinion on the Veteran's diagnosed pulmonary nodules.  The examiner diagnosed pulmonary nodules and noted that there was no clinical evidence of asbestosis.  However, she failed to determine whether the Veteran's pulmonary nodules were caused by or related to his military service, including his asbestos exposure.  Therefore, an addendum opinion should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the Veteran's claims file to the examiner who provided the medical opinion in October 2014 or to a qualified medical professional if the examiner is unavailable.  If the examiner determines that an examination is necessary, one should be scheduled. 

The entire claims file and all pertinent records must be reviewed by the examiner. 

After reviewing the record, the examiner should address whether it is at least as likely as not (a 50 percent probability or greater), that any diagnosed lung condition is etiologically related to the Veteran's military service, including asbestos exposure.  The examiner should specifically address the August 2015 formal finding conceding asbestos exposure in service.  The examiner should specifically address the likelihood that the Veteran's pulmonary nodules were caused by or related to his military service, including his conceded inservice asbestos exposure.  

A complete rationale should be provided for all opinions. If the examiner concludes that the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why this opinion would be speculative and what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the claim on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


